Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2014

                                       No. 04-14-00809-CR

                                   Ex Parte George GARCIA,
                                            Appellant

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000CR5603W
                   The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                          ORDER

        In this accelerated appeal, Jorge A. Garcia appeals the trial court’s denial of his request
for habeas corpus relief. Appellant filed a post-conviction application for writ of habeas corpus;
the trial court issued the writ, conducted a hearing on the merits, and orally denied relief. A
docket sheet entry memorializes the trial court’s oral pronouncement, but the record does not
contain a signed, written order denying relief.
        A docket sheet entry is insufficient to invoke this court’s jurisdiction. Shaw v. State, 4
S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.) (“A docket sheet entry cannot stand as an
order.”); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no pet.) (“No written
order was signed and entered. The trial court made an oral pronouncement and a docket entry.
These actions do not comprise an appealable ‘written order.’”); see also In re Beck, 26 S.W.3d
553, 555 (Tex. App.—Dallas 2000) (“We encourage the bench to enter signed written orders and
judgments.”), overruled on other grounds sub nom. State ex rel. Hill v. Court of Appeals for the
Fifth Circuit, 34 S.W.3d 924 (Tex. Crim. App. 2001).
        Further, this court must dismiss the appeal “if a certification that shows the defendant has
a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d); see Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Thus, we ABATE this appeal and REMAND the cause to the trial court for Appellant to
       •   secure a signed, written order from the trial court;
       •   obtain a trial court certification of Appellant’s right to appeal; and
       •   direct the trial court clerk to file a supplemental record containing the order and
           certification, see TEX. R. APP. P. 34.5(c)(1).
         If a supplemental clerk’s record containing (1) a signed, written order and (2) a
certification of Appellant’s right to appeal is not filed within TWENTY DAYS of the date of this
order, this appeal will be dismissed for want of jurisdiction. See id. R. 25.2(d), 43.2(f); Abbott v.
State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal under
article 44.02 is limited to appeal from a final judgment).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court